Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/138,245 filed on
December 30, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant's claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant filed a Request for Continued Examination on July 1, 2022 subsequent to a final rejection mailed on April 29, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on April 29, 2022 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed July 1, 2022 has been entered. Applicant has amended claims 16, 20, 22, 26, 34 and 38. Claims 16-27 and 34-39 are currently pending.

Allowable Subject Matter
	Claims 16-27 and 34-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claims 16, 22, and 34:
With respect to claim 16:
“deriving motion information of the current block based on the motion information candidate list;
“deriving a reference picture index of the current block and a motion vector of the current block based on the motion information; and
“generating prediction samples for the current block based on the motion vector and the reference picture index motion information;
“wherein a current block is for one of coding units (CUs) split from a coding tree unit (CTU);
“wherein the HMVP candidate set is updated based on motion information of a previous block in a CTU row in a current tile, wherein the CTU row comprising the current block;
“wherein for CTUs of the CTU row in the current tile, the HMVP candidate set is initialized only at a specific CTU among the CTUs of the CTU row in the current tile;
“wherein the specific CTU is a firstly-ordered CTU among the CTUs of the CTU row in the current tile; and
“wherein based on the current picture being divided into the[[a]] plurality of tiles, the HMVP candidate set is initialized per each CTU row in each tile.”
With respect to claim 16:
“constructing a motion information candidate list based on HMVP candidates belonging to the HMVP candidate set;
“deriving motion information of the current block based on the motion information candidate list;
“deriving a reference picture index of the current block and a motion vector of the current block based on the motion information; and generating prediction samples for the current block based on the motion vector and the reference picture index motion information;
“wherein a current block is for one of coding units (CUs) split from a coding tree unit (CTU);
“wherein the HMVP candidate set is updated based on motion information of a previous block in a CTU row in a current tile, wherein the CTU row comprising the current block;
“wherein for CTUs of the CTU row in the current tile, the HMVP candidate set is initialized only at a specific CTU among the CTUs of the CTU row in the current tile;
“wherein the specific CTU is a firstly-ordered CTU among the CTUs of the CTU row in the current tile; and
“wherein based on the current picture being divided into the plurality of tiles, the HMVP candidate set is initialized per each CTU row in each tile.”
With respect to claim 34, the claim is drawn to a non-transitory computer-readable medium comprising instructions that when said instructions are performed on a processor, the processor performs the same series of operations as the apparatus of claim 22. 
Furthermore, applicant has filed a Terminal Disclaimer on March 7, 2022 under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,911,754.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485